Exhibit 10.2
Summary of Material Employment Terms
G. Mark Armour
Senior Managing Director and Head of Worldwide Institutional
Mr. Armour is employed by Invesco Ltd. (the “Company”) as Senior Managing
Director and Head of Worldwide Institutional. There is no written employment
agreement between Mr. Armour and the Company. The following is a summary of the
material terms of his employment, certain of which terms are derived from the
provisions of a Restricted Stock Unit Award Agreement granted to Mr. Armour by
the Company under the Invesco Ltd. 2008 Global Equity Incentive Plan.
I. Salary
Mr. Armour’s current annual base salary is $400,000 and is paid in semi-monthly
installments.
II. Term of U.S. Assignment
Following an initial three-year period that commenced in 2006, Mr. Armour’s
assignment in the U.S. at the Company’s global headquarters located in Atlanta,
Georgia has been extended indefinitely by mutual consent.
III. Incentive Compensation
Mr. Armour is eligible to receive annual bonuses, which can consist of both cash
and equity, and require him to be actively employed by the Company at the time
of payout.
IV. Benefits Package
Mr. Armour participates in the Company’s benefits program on a basis similar to
all U.S.-based employees. The benefits program includes employee health
insurance, retirement savings such as 401(k) plans, life and disability
insurance coverage and other corporate benefits available to most employees of
the Company.
V. Home Rental
The Company pays up to $5,000 per month for the period of Mr. Armour’s U.S.
assignment for rental/lease of a personal residence.
VI. Tax Consultancy Service
The Company pays for the following tax consultancy services on behalf of
Mr. Armour:

  •   annual consultation with Deloitte, and     •   preparation of tax returns
during the period of his U.S. assignment.

The Company does not pay for personal financial tax planning or ad hoc personal
tax inquiries.
VII. Home Leave — Relocation Following U.S. Assignment
The Company provides Mr. Armour and his spouse one (1) home leave per year
consisting of round-trip airfare from Atlanta to Australia. Whenever possible,
home leave is to be linked to a business visit. The Company also provides
airfare for one (1) annual round-trip from Australia to the U.S. for
Mr. Armour’s children. Upon mutual agreement by the Company and Mr. Armour that
his assignment in the U.S. should end, the Company will provide for Mr. Armour’s
relocation back to Australia.

 



--------------------------------------------------------------------------------



 



VIII. Termination
Non-Cause Termination. Mr. Armour’s employment is “at will” and may be
terminated by either party with or without Cause (as defined below). In the
absence of Cause, each of Mr. Armour and the Company is required to give the
other six (6) months’ advance written notice of the intent to terminate (the
“Notice Period”). Mr. Armour’s employment does not terminate until the
expiration of the Notice Period, provided, however, that the Company has the
right to relieve Mr. Armour of all his duties by placing him on paid
administrative leave (in which event Mr. Armour would continue to receive full
compensation and benefits for the entire Notice Period). Mr. Armour is
prohibited from working in competition with the Company during the Notice
Period.
For-Cause Termination At any time during the employment relationship the Company
may, effective immediately and without the benefit of the Notice Period,
terminate the employment relationship with Mr. Armour for Cause. “Cause”
includes any of the following events:

  •   if he commits any material or persistent breach of the terms of his
employment;     •   if he is convicted of any criminal offense other than an
offense which does not in the opinion of the Company affect his position;     •
  if he is found guilty of willful neglect, gross misconduct or gross
incompetence in the performance of his duties or commits any other act which is
prejudicial to the interest of the Company.

IX. Nondisclosure
Mr. Armour is prohibited, for a period of six (6) months following any
termination of his employment, from disclosing any confidential information or
trade secrets and from making any use of any such confidential information or
trade secrets without the prior written consent of the Company, provided,
however, that trade secrets remain protected for so long as they remain trade
secrets under applicable law.
X. Nonrecruitment; Nonsolicitation
Mr. Armour is prohibited, for a period of six (6) months following any
termination of his employment, from (i) recruiting any employee of the Company
with whom he worked or otherwise had material contact, or (ii) soliciting any
client of the Company with whom he had material contact for purposes of
providing investment management products or services that were provided by him
on the Company’s behalf.

 